Citation Nr: 1542866	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-08 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder from July 1, 2009? 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted entitlement to service connection for posttraumatic stress disorder, and assigned a 30 percent rating effective from July 1, 2009.  In a November 2012 rating decision the RO increased the rating to 50 percent effective October 22, 2012.  In a March 2014 rating decision the RO granted a 100 percent evaluation effective from April 11, 2013. 

The Veteran was scheduled for an October 2015 hearing before the Board; however, in September 2015 he withdrew his request for a hearing.


FINDINGS OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In September 2015, the appellant submitted a statement stating that he wished to withdraw his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

 The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


